Opinion issued April 12, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00897-CR
———————————
LUIS MARIO
PENA, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 184th District Court 
Harris County, Texas

Trial Court Cause No. 1291032

 
MEMORANDUM
OPINION
Appellant,
Luis Mario Pena, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).  We have not
issued a decision in the appeal.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley
and Brown.
Do not publish. 
 Tex. R. App. P. 47.2(b).